Title: T. L. No. I, [25 July 1792]
From: “T. L”,Hamilton, Alexander
To: 



[Philadelphia, July 25, 1792]

For the Gazette of the United States.
Mr. Fenno,
The Editor of the “National Gazette” receives a salary from government.
Quere—Whether this salary is paid him for translations; or for publications, the design of which is to vilify those to whom the voice of the people has committed the administration of our public affairs—to oppose the measures of government, and, by false insinuations, to disturb the public peace?
In common life it is thought ungrateful for a man to bite the hand that puts bread in his mouth; but if the man is hired to do it, the case is altered.
T. L.
